DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 1-3, 8 and 9 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Kim et al, U.S. Patent Application Publication No. 2018/0063620 (hereinafter Kim).
	Regarding claim 1, Kim discloses an acoustic output device comprising:
	a base case (from Figure 8, see 220) whose internal space is formed as an arrangement space and in which an insertion hole (from Figure 6, see 214) communication with the arrangement space is formed;
	a cover (from Figure 8, see 210) that covers at least a part of the base case;
	an elastically deformable waterproof (from Figure 8, see 272) sheet including a flat surface portion joined to the base case and a bag-shaped pocket portion inserted into the insertion hole;
	a push button (from Figure 8, see 270) including an operating portion to be pressed and operated and a working portion inserted into the pocket portion;
	a substrate (from Figure 8, see 280) that is arranged in the arrangement space; and
	a switch (from Figure 8, see 271) that is arranged on the substrate and operated by the working portion via the pocket portion. 

	Regarding claim 2, see Figure 8.
	Regarding claim 3, see Figure 8.

	Regarding claim 8, see Figure 3.
	Regarding claim 9, see Figure 6.

Allowable Subject Matter
3.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
4.	Kato, U.S. Patent Application Publication No. 2010/0166208 (hereinafter Kato) discloses an acoustic output device comprising a base, a cover, a push button, a substrate and a switch (see Figure 2).


Conclusion 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
June 9, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652